UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4013


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MANUEL L. PAGE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, Senior
District Judge. (5:04-cr-00155-1)


Submitted:   October 11, 2011               Decided:   October 27, 2011


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Christian M. Capece, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. John Lanier
File, Assistant United States Attorney, Beckley, West Virginia;
Monica Kaminski Schwartz, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following        the   revocation                of    his       supervised        release,

Manuel    Page      was       sentenced         to       sixty       days       of       incarceration,

followed by six months of community confinement, followed by

twenty-four months’ supervised release.                                  Page did not object to

this sentence.            On appeal, Page’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but questioning whether

Page’s sentence was plainly unreasonable.                                  Page was notified of

his right to file a pro se supplemental brief, but has not filed

a   brief.         The    Government        has          declined         to    file      a    responsive

brief.    We affirm.

              In    reviewing        a    sentence             imposed         upon      revocation      of

supervised         release,      this      court           “takes          a    more       ‘deferential

appellate posture concerning issues of fact and the exercise of

discretion’         than        reasonableness                  review          for       [G]uidelines

sentences.”         United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007) (quoting United States v. Crudup, 461 F.3d 433, 439

(4th   Cir.    2006)).          We       will    affirm          a       sentence        imposed    after

revocation         of     supervised           release              if    it        is    not     plainly

unreasonable.            United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.     2010).         The    first       step           in    this           review         requires   a

determination of whether the sentence is unreasonable.                                            Crudup,
461 F.3d   at     438.       Only      if     the       sentence            is    procedurally        or

                                                     2
substantively        unreasonable        does    the    inquiry     proceed       to    the

second step of the analysis to determine whether the sentence is

plainly unreasonable.           Id. at 438-39.

            A        supervised        release         revocation       sentence         is

procedurally      reasonable      if     the    district    court      considered       the

advisory policy statement range based upon Chapter Seven of the

Sentencing Guidelines and the 18 U.S.C. § 3553(a) (2006) factors

applicable      to    supervised    release       revocation.          See   18    U.S.C.

§ 3583(e) (2006); Crudup, 461 F.3d at 438-40.                          A sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                    Crudup, 461 F.3d at 440.

“A court need not be as detailed or specific when imposing a

revocation      sentence    as     it     must    be     when   imposing      a        post-

conviction sentence, but it still must provide a statement of

reasons for the sentence imposed.”                     Thompson, 595 F.3d at 547

(internal quotation marks omitted).

            Page       argues     that     his    sentence        is    greater        than

necessary to accomplish the goals of supervised release.                                 We

disagree.       The district court adequately explained the sentence

imposed, and we do not find that the sentence was any greater

than necessary.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

                                            3
Accordingly, we affirm the judgment of the district court.                            This

court    requires   that       counsel    inform    Page,     in    writing,     of    the

right to petition the Supreme Court of the United States for

further review.          If Page requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in     this    court   for    leave      to   withdraw      from

representation.      Counsel’s motion must state that a copy thereof

was served on Page.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented        in   the    materials

before    the    court    and    argument       would   not   aid       the   decisional

process.

                                                                                AFFIRMED




                                            4